

116 HR 2703 IH: Maintaining Appropriate Protections for Legal Entry Act of 2019
U.S. House of Representatives
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2703IN THE HOUSE OF REPRESENTATIVESMay 14, 2019Mr. Blumenauer introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to clarify the admissibility and deportability of
			 aliens acting in accordance with State and foreign marijuana laws, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Maintaining Appropriate Protections for Legal Entry Act of 2019 or the MAPLE Act of 2019. 2.Admissibility of aliens acting in accordance with State and foreign marijuana lawsSection 212(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)) is amended—
 (1)in subparagraph (A)(i)(II), by inserting after the comma at the end the following: except in the case of a law or regulation of the United States related to marijuana, which conduct was lawful in the State, Indian Tribe, or foreign country in which the conduct occurred, or a law or regulation of a State, Indian Tribe, or foreign country related to marijuana, which conduct was subsequently made lawful under the law or regulation of such jurisdiction,; and
 (2)in subparagraph (C)(i), by inserting after endeavored to do so the following: , except with respect to trafficking, sale, or distribution of marijuana if the conduct was lawful or subsequently made lawful in the State, Indian Tribe, or foreign country in which it occurred.
 3.Deportability of aliens acting in accordance with State and foreign marijuana lawsSection 237(a)(2)(B)(i) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(2)(B)(i)) is amended by inserting after marijuana the following: , an offense under a law or regulation of the United States related to marijuana, which conduct was lawful in the State, Indian Tribe, or foreign country in which the conduct occurred, or an offense under a law or regulation of a State, Indian Tribe, or foreign country related to marijuana, which conduct was subsequently made lawful under the law or regulation of such jurisdiction.
 4.Aggravated felonySection 101(a)(43)(B) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)(B)) is amended by inserting before the semicolon at the end the following: , except with respect to trafficking, sale, or distribution of marijuana if the conduct was lawful or subsequently made lawful in the State, Indian Tribe, or foreign country in which it occurred.
		